 

Exhibit 10.1

COREPOINT OPERATING PARTNERSHIP L.P.
Section 16 Officer Short Term Incentive Plan

The CorePoint Operating Partnership L.P. Section 16 Officer Short Term Incentive
Plan (the “Plan”) is established to align Section 16 Officers (as defined below)
with CorePoint Operating Partnership L.P. (the “Company”)’s strategic priorities
and activities which maximize the Company’s performance and drive shareholder
value by providing an annual cash incentive opportunity to participating
employees that may be earned for achievement of short-term financial and
strategic goals.  The Plan shall be effective as of the Effective Date.

1.

Definitions.

 

a.

“Administrator” means the Compensation Committee of the Board of Directors of
the Company.

 

b.

“Base Salary” means the amount of base salary actually earned by the Participant
during the Performance Period or during such portion of the Performance Period
that the Participant is an Eligible Employee.  Base Salary is determined without
regard to any salary deferrals under any deferred compensation plans or other
pay or benefit programs of the Company in which the Participant participates.  

 

c.

“Bonus Calculation Percentage” means a percentage set forth in Exhibit A
attached hereto.

 

d.

“Cash Bonus Amount” means, as to any Participant, the applicable bonus payment
as calculated using Base Salary and Bonus Calculation Percentage as subject to
the requirements of Section 2.

 

e.

“Determination Date” means a date selected by the Administrator that falls after
the end of the Performance Period and on or before March 15 of the year
following the end of the Performance Period.

 

f.

“Effective Date” means January 1, 2019.

 

g.

“Participant” means a Section 16 Officer who is designated as a Participant by
the Administrator, subject to the requirements of Section 2.  

 

h.

“Performance Period” means January 1, 2019 through December 31, 2019.

 

i.

“Section 16 Officer” means each employee who is covered, or is reasonably
expected to be covered, by Section 16 of the Securities Exchange Act of 1934, as
amended, and any successor thereto, during the Performance Period.

2.

Eligibility.

Except as otherwise provided under the Plan, each Participant is eligible to
receive a Cash Bonus Amount under the Plan if such Participant:

 

a.

became a Participant on or before December 1 of the Performance Period,

 

b.

remains active in an eligible status in the employ of the Company through the
date the Cash Bonus Amount is paid,

 

c.

satisfies specified corporate and strategic/individual goals as outlined in the
criteria established for the Performance Period, as set forth in Exhibit A
attached hereto, and

 

d.

fulfills the normal responsibilities of such Participant’s position, including,
but not limited to, meeting regular attendance, workload and other standards of
the Company.  Participants whose performance needs improvement or is below
standard (as determined by the Administrator) may in the sole and absolute
discretion of the Administrator be deemed ineligible to earn a bonus, in whole
or in part.  The following are a non-exhaustive

--------------------------------------------------------------------------------

 

list of factors the Administrator may consider in determining a Participant’s
below standard performance: (1) most recent annual performance rating below
meets expectations; (2) currently on a performance improvement plan or being
counseled for below standards performance; or (3) has a final written warning in
effect at the time of payment.

Participants in an eligible status who remain active, but change positions
during the Performance Period are eligible to earn a pro-rated bonus based upon
their period of employment in eligible status during the Performance Period.

3.

Payment of Short-Term Incentive Awards.

The payment with respect to any Cash Bonus Amount under the Plan shall be
payable by the Company no later than the Determination Date.  The Cash Bonus
Amount will be payable as a lump sum cash amount and shall be subject to
reduction for all required federal, state and local taxes and other legally
required withholdings.

4.

Termination.  

To the extent a Participant’s employment with the Company is terminated for any
reason prior to the Determination Date, other than in connection with, solely to
the extent provided in, and as applicable to a Participant, the CorePoint
Lodging Inc. Executive Severance Plan, such Participant shall have no rights
with respect to any payment or award under the Plan, unless otherwise prohibited
by law.

5.

Termination or Amendment of the Plan.

The Plan may be amended, terminated or discontinued in whole or in part, at any
time and from time to time at the sole and exclusive discretion of the
Administrator without further liability of the Company to any Participant.

6.

Additional Terms.

 

a.

Payments under the Plan are not deemed “compensation” for purposes of the
retirement plans, savings plans, and incentive plans of the
Company.  Accordingly, no deductions will be taken for any retirement and
savings plan and such plans will not accrue any benefits attributable to
payments under the Plan.

 

b.

If any provision of this Plan is found to be invalid or unenforceable, such
provision shall not affect the other provisions of the Plan, and the Plan shall
be construed in all respects as if such invalid provision had been omitted.  All
questions concerning the construction, validation and interpretation of the Plan
shall be governed by the laws of the state of Texas without regard to its
conflict of laws provisions.

7.

Miscellaneous.

 

a.

No Right to Continued Employment.  Nothing contained in the Plan shall confer
upon any Participant any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate any
Participant’s employment, with or without cause.

 

b.

Clawback Policy.  Any Cash Bonus Amount payable under this Plan is subject to
the Company’s Compensation Clawback Policy, as amended from time to time.

 

c.

Calculations.  The Company’s Finance department shall have the responsibility of
calculating each Cash Bonus Amount.  The results will be independently reviewed
by the Administrator.

 

d.

Administration.  The Administrator shall administer the Plan and be the sole and
exclusive interpreter and arbiter of the provisions of the Plan.




--------------------------------------------------------------------------------

EXHIBIT A

Criteria for the Section 16 Officer Short Term Incentive Plan

Performance Period commencing on January 1, 2019 and ending on December 31, 2019

 

Calculation Method

For the Performance Period, the Performance Metrics include both corporate goals
and strategic/individual goals.  Cash Bonus Amounts earned will be based on the
percentage attainment of each Performance Metric.

 

Performance Metrics

The Performance Metrics and weighting are as follows:

Performance Metric

Weighting

Corporate Performance

65%

Strategic / Individual Goals

35%

 

Corporate Performance Metric

Corporate Performance Metric

Threshold

Target

Maximum

Adjusted AFFO/Share

$[●]

$[●]

$[●]

 

Exhibit I to this Exhibit A sets forth a model of the calculation of Adjusted
AFFO/Share.  For purposes hereof, Adjusted AFFO/Share shall be calculated
excluding the impact of any Hotel Sales.  To the extent that the Company’s
performance with respect to the Performance Metric falls between two levels set
forth on the table above, for performance between “Threshold” and “Target” and
for performance between “Target” and “Maximum,” the payout will be interpolated
on a straight-line basis.  




--------------------------------------------------------------------------------

Strategic / Individual Goals

Strategic / Individual Goals

Threshold

Target

Maximum

Hotel Sales

[●]

[●]

[●]

 

For purposes of determining whether any of the “Threshold,” “Target,” or
“Maximum” goals above have been met, if (i) the Company has entered into a
definitive transaction agreement for a Hotel Sale prior to the end of the
Performance Period and (ii)  the applicable deposit made in connection with such
Hotel Sale is non‑refundable, the Administrator shall include such Hotel Sale in
determining whether such goal has been achieved for the Performance Period.  The
Administrator, in its good faith discretion, shall make such adjustments to the
applicable “Threshold,” “Target,” or “Maximum” goals in the event of any
material changes to strategy or unforeseen circumstances that may occur during
the Performance Period.  

Unless otherwise determined by the Administrator in its discretion, (i) in order
to receive any portion of the payout related to (A) Adjusted AFFO/Share; or (B)
Strategic / Individual Goals, the Company must achieve the stated goals and (ii)
in the event that the Company’s performance does not meet the “Threshold”
requirements noted above, no Cash Bonus Amount shall be earned for such
Performance Metric.  If the Company’s performance for the Performance Period
exceeds the “Maximum” for a Performance Metric, such Performance Metric shall be
capped at the “Maximum” amount.  In the event that the measurement period is
less than the complete year, the Administrator will use a forecast as of the
last date of the measurement period to determine the earned Corporate
Performance Metric.  The Administrator may, in its discretion, make appropriate
adjustments to Performance Metrics or Cash Bonus Amounts paid under the Plan to
reflect any unusual or extraordinary items or other changes, including, but not
limited to, the disposition of assets and changes in interest rates.

Bonus Calculation Percentage

The following table shows the Bonus Calculation Percentage at the various
Section 16 Officer positions.  Each bonus opportunity performance metric above
has a specified level of necessary achievement (i.e., Threshold, Target and
Maximum) which will determine the actual Bonus Calculation Percentage, and in
turn, amounts, if any, earned under the Plan.  The Cash Bonus Amount actually
earned will be in the sole and exclusive discretion of the Administrator based
on the application of the stated goals.  

Total Bonus Potential

 

% of Base Salary

Level

Threshold

Target

Maximum

Chief Executive Officer

50%

100%

200%

Chief Financial Officer

50%

100%

200%

Chief Operating Officer

50%

100%

200%

General Counsel

50%

100%

200%

Chief Accounting Officer

25%

50%

100%

 